Exhibit 99.1 KITE PHARMA AND bluebird BIO ANNOUNCE STRATEGIC COLLABORATION to advance SECOND GENERATION TCR CELL THERAPY PRODUCTS to treat hpv-associated cancers Collaboration Combines bluebird bio’s Gene Editing and Lentiviral Gene Delivery Technologies and Kite’s TCR Capabilities and Exclusive Rights to a TCR Directed Against the HPV-16 E6 Oncoprotein Exclusive Worldwide Co-Development and Co-Commercialization Collaboration SANTA MONICA, Calif., and CAMBRIDGE, Mass. (June 22, 2015) – Kite Pharma, Inc. (NASDAQ:KITE) and bluebird bio, Inc. (NASDAQ:BLUE) today announced that they have entered into a collaboration agreement to co-develop and co-commercialize second generation T cell receptor (TCR) product candidates directed against the human papillomavirus type 16 E6 (HPV-16 E6) oncoprotein incorporating gene editing and lentiviral technologies. bluebird bio has a platform comprised of lentiviral gene delivery and gene editing capabilities, with a focus on rare diseases and cancer immunotherapies.Kite has a broad existing pipeline of TCR product candidates and will continue to develop its existing and wholly-owned TCR programs directed against high-risk HPV, which are unaffected by this collaboration, including HPV-16 E6 TCR, currently in a Phase I study, and HPV-16 E7 TCR.The collaboration brings together the powerful technologies and capabilities of these two leading immunotherapy companies. Under the terms of the agreement, both companies will jointly develop and commercialize second generation TCR product candidates directed against the HPV-16 E6 oncoprotein, incorporating gene editing to efficiently modify certain genes to enhance T cell function.In addition, the companies will explore using lentiviral vectors to optimize delivery of HPV-16 E6 TCRs into patient T cells. KITE PHARMA AND BLUEBIRD BIO ANNOUNCE STRATEGIC COLLABORATION TO ADVANCE SECOND GENERATION TCR CELL THERAPY PRODUCTS TO TREAT HPV-ASSOCIATED CANCERS Page 2 Kite will lead the program in the U.S., and bluebird bio will have the option to lead the program in the European Union.Both companies will share overall costs, including research and development and sales and marketing expenses, and profits will be equally split between the companies.Additionally, Kite will have a co-promotion option in the European Union, and bluebird will have a co-promotion option in the U.S. “As we continue to build a differentiated immuno-oncology portfolio, we are delighted to partner with Kite in a collaboration that combines their leadership in T cell-based immunotherapies with our expertise in gene editing and industry-leading lentiviral vector platform,” said Nick Leschly, chief bluebird. “We believe partnering with Kite will allow us to deliver game-changing T cell therapies to patients through great science and great capabilities.” “This partnership is a natural fit with our mission to develop and deliver novel immunotherapies for cancer patients, and collaborating globally with bluebird bio will allow us to benefit from the strengths and capabilities of both companies in immuno-oncology.Through this collaboration, we will have access to our partner’s strong science expertise and enabling technologies to further enhance one of our key TCR programs and to evaluate gene editing technology in the context of T cell therapy,” said Arie Belldegrun, M.D., FACS, Kite’s Chairman, President and Chief Executive Officer. Kite will discuss further details of this collaboration at its upcoming Investor Day event on June 23rd that will be webcast at www.kitepharma.com. About HPV-Associated Cancers Human papillomavirus (HPV) is the most common viral infection of the reproductive tract, with two viral strains, HPV type 16 and type 18, believed to cause 70% of cervical cancers and precancerous cervical lesions, as well as other urogenital cancers.1There were over 500,000 new cases and about 270,000 deaths attributable to cervical cancer worldwide in 2012.2 Additionally, HPV infection has become established as an etiologic risk factor for oropharyngeal head and neck cancers. The incidence of HPV-associated oropharyngeal cancers has been increasing for at least the past decade, and recent studies show that about 70 percent of oropharyngeal cancers may be linked to HPV3,4. According to the CDC, there are over 12,000 new cases of oropharyngeal cancers in the US, of which an estimated 7,500 new cases are attributable to HPV-16.4 KITE PHARMA AND BLUEBIRD BIO ANNOUNCE STRATEGIC COLLABORATION TO ADVANCE SECOND GENERATION TCR CELL THERAPY PRODUCTS TO TREAT HPV-ASSOCIATED CANCERS Page 3 About Kite Pharma, Inc.
